United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2091
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Ricky Lee Kearney,                      *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 24, 2009
                                Filed: May 11, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ricky Lee Kearney appeals the sentence the district court1 imposed after he
pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e). Counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that two of the burglaries
underlying Kearney’s armed-career-criminal status were not separated by an
intervening arrest and that they constituted a continuous course of conduct.
Accordingly, he maintains that the two burglaries did not occur on occasions different

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
from one another for purposes of 18 U.S.C. § 924(e)(1) (stating in relevant part that
§ 922(g) offender who has three prior convictions for violent felony committed on
occasions different from one another is subject to minimum sentence of 15 years in
prison).

       The court correctly determined that the burglaries at issue, which occurred in
different states and involved different victims, were committed on occasions different
from one another. Cf. United States v. Hamell, 3 F.3d 1187, 1191 (8th Cir. 1993)
(assaults on two different victims that occurred within 25 minutes of one another, but
in separate places, were separate criminal episodes for section 924(e) purposes).
Section 924(e)(1) does not require an intervening arrest, only that the offenses
occurred at different times. See United States v. Gibson, 928 F.2d 250, 254 (8th Cir.
1991).

      Further, having reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-